Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 6/24/2022 has been entered.  Claims 1, 6-8, 11-15, 18 and 20 are amended.  Claims 2-3, 9-10 and 16-17 are canceled.  Claims 1, 4-8, 11-15 and 18-20 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over BASHARDOOST et al. (hereinafter BASHARDOOST), US 2007/0233662 A1, in view of Boggan et al. (hereinafter Boggan), US 10,055,088 B1.

Regarding independent claim 1, BASHARDOOST teaches a method performed for using a code ([0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods; this suggests a method for providing listings associated with code 20 (a method performed for using a code)), the code corresponding to a first task at a location ([0032] Once the advertiser has placed a listing 16 on the system 10 and has its associated code 20, the advertiser preferably includes the code 20 and the access mode 32 in other types of advertising promoting the good 18. For instance, physical signs using the graphic 30 in FIG. 3 may be placed at the location of the good 18, such as on or in the automobile 18; thus – code 20 corresponds an access mode 32 (the code corresponding to a first task) wherein the code 20 is placed at a location of the good (at a location)), the method comprising: 1) receiving the code from a user at the location via an electronic device, the code presented in public ([0032] Once the advertiser has placed a listing 16 on the system 10 and has its associated code 20, the advertiser preferably includes the code 20 and the access mode 32 in other types of advertising promoting the good 18. For instance, physical signs using the graphic 30 in FIG. 3 may be placed at the location of the good 18, such as on or in the automobile 18. The code 20 and access mode 32 can be included…in other internet ads, [0033] A consumer who has observed the ad 30 and is interested in obtaining additional information about the good 18 related to the ad 30, can then access the listing 16 corresponding to the code 20 through the system 10. First, the consumer uses the particular access mode 32 related to the code 20 of interest. For instance, for a website based access mode 32, the consumer accesses a website which is in operable communication with the system 10, [0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer which can be used to determine which of the multiple listings are more relevant to the consumer.  Such data…can be data that is inherently found in a consumer’s request…GPS data sent from cellular phones and other handheld devices; this suggests the user observing an ad 30 of interest placed at location of the good with the code 20 displayed (the code presented in public) wherein the user is interested in obtaining additional information would send a request entering code 20 (the method further comprising receiving the code from a user) through a website access via the user’s handheld device (via an electronic device) such that the user’s handheld device will provide GPS data of the user’s location to be used to filter the returned results that are more relevant to the user at the location of the ad 30 (at the location) of interest); 2) transmitting the code to a service facility ([0034] The consumer then transmits a request for a listing of interest to the system 10 wherein the request includes the code 20.  The system 10 receives the request and the code and then transmits back to the consumer the listing(s) 16 associated with the code 20; thus – consumer transmits a request with the code 20 (transmitting the code) to system 10 (to a service facility) for obtaining a listing); 3) in response to receiving the code at the location, displaying a first interactive element representing a first task and a second interactive element representing a second task on a screen of the electronic device based on information received from the service facility, and executing the first task in response to activation of the first interactive element by the user; and 4) executing the second task in response to activation of the second interactive element by the user ([0033] A consumer who has observed the ad 30 and is interested in obtaining additional information about the good 18 related to the ad 30, can then access the listing 16 corresponding to the code 20 through the system 10.  First, the consumer uses the particular access mode 32 related to the code 20 of interest.  For instance, for a website based access mode 32, the consumer accesses a website which is in operation communication with the system 10, [0034] The consumer then transmits a request for a listing of interest to the system 10 wherein the request includes the code 20.  The system 10 receives the request and the code and then transmits back to the consumer the listing(s) 16 associated with the code 20.  The system 10 preferably transmits the listings back to the consumer over the same access mode 32, [0035] for a code 20 which has more than one listing associated with it, the system may transmit to the consumer…a list of each of the listings, associated with the particular code 20, [0036] The consumer can then select one or more listing from the list and the system receives the selection and transmits the selected listings to the consumer, [0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer which can be used to determine which of the multiple listings are more relevant to the consumer.  Such data can data that is inherently found in a consumer’s request…GPS data sent from cellular phones and other handheld devices; this suggests in response to the system 10 receiving code 20 (in response to receiving the code) from a consumer handheld sending GPS data of a location displaying ad 30 (at the location) that allows the system 10 to provide filtered relevant multiple listings (based on information received from the service facility) displayed on a website accessed by the consumer handheld device (on a screen of the electronic device) wherein the resulting website includes a list of selectable multiple listings (displaying a first interactive element representing a first task and a second interactive element representing a second task) wherein the consumer selects one listing from the list and the system receives the selection (in response to activation of the first interactive element by the user) to display selected listing (and executing the first task) and a consumer can display details of another listing (and executing the second task) in response to the selection (in response to activation) of another of the selectable multiple listings displayed (of the second interactive element by the user)).
	BASHARDOOST does not expressly teach wherein the second task is a task performed previously for the user at the location.
	However, Boggan teaches an interactive element representing a task displayed on the screen of an electronic device based on information received from a service facility (2:35-45 A home screen of the UI displays one or more groupings of icons, with the icons corresponding to items that are available to the device.  The items may be…web content…The applications and content items may be stored on the device or available to the device via a network connection, 7:6-10 A user may use the input device to tap on or otherwise select a graphical icon displayed within the list to…launch the content…associated with the tapped graphical icon; this suggests an interactive icon representing accessible web content (an interactive element representing a task) displayed on the UI of the user device (displayed on the screen of an electronic device) that was made available via a network connection from a web content provider (based on information received from a service facility)), wherein the task is a task performed previously for the user at a current location (9:14-24 FIG. 6 illustrates yet another example of icon groupings 118…Again, the device may determine that the user is at the office based on a location of the device, based…Again, the prediction module 114 may use past items access data to determine which items the user is now likely to select while at her office; this suggests displaying an accessible content item (wherein the task) that is an accessible content item (is a task) that the user has previously accessed at the device location (performed previously for the user at a current location)).
	Because BASHARDOOST and Boggan address the issue of displaying interactive elements on a user’s device based on content provided for over a network, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an interactive element representing a task displayed on the screen of an electronic device based on information received from a service facility, wherein the task is a task performed previously for the user at a current location, as suggested by Boggan, into BASHARDOOST’s method, with a reasonable expectation of success, such that BASHARDOOST’s displayed multiple interactive listings, responsive to user’s entry of a code to a website, contain at least a second listing displayed based on the second listing having been accessed by the user at the device’s current location to teach 3) in response to receiving the code at the first location, displaying an first interactive element representing a first task and a second interactive element representing a second task on a screen of the electronic device based on information received from the service facility, and executing the first task in response to activation of the first interactive element by the user, wherein the second task is a task performed previously for the user at the location.  This modification would have been motivated by the desire to streamline the process of accessing and obtaining items (Boggan 2:33-34).

Regarding dependent claim 4, BASHARDOOST, in view of Boggan, teach the method according to claim 1 wherein the first task is determined by a business at the location (the combination of BASHARDOOST and Boggan suggests that responsive to user entry transmitting a code to a service facility, the system can transmit to the user a filtered multiple interactive listings filtered based on relevancy to user’s request data that included GPS data per BASHARDOOST [0035-0037] wherein further suggests that all of the displayed interactive elements made available over the network may be based on relevancy of past accessed items from a user’s office location per Boggan 2:35-45, 7:6-10, 9:14-24 thus this suggests that all interactive element actions including a first interactive element action (wherein the first task) can be based on (is determined by) past accesses information from the user’s office location (a business at the location)).
	
Regarding dependent claim 5, BASHARDOOST, in view of Boggan, teach the method according to claim 1 wherein the code includes a numerical number, a letter, a mark, or a sign (see BASHARDOOST [0024] the alphanumeric codes 20 (wherein the code) according to the present invention are relatively short, easy to remember alphanumeric strings (includes a numerical number, a letter, a mark, or a sign)).  

Regarding dependent claim 6, BASHARDOOST, in view of Boggan, teach the method according to claim 1, further including in response to receiving the code at the location, displaying a third interactive element representing a third task on the screen based on information received from the service facility, and executing the third task in response to activation of the third interactive element by the user, the third interactive element being proximate to the first or second interactive element on the screen (see BASHARDOOST [0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer which can be used to determine which of the multiple listings are more relevant to the consumer.  Such data can data that is inherently found in a consumer’s request…GPS data sent from cellular phones and other handheld devices, [0038] In addition to allowing a consumer to access a listing by using the code for the particular listing, the system 10 can be configured to allow a consumer to browse and/or search the database 12 of listings 16 using categories, search terms, keywords or other search methods as such as those commonly used to search Ebay.TM. listing or on-line classifieds. This is most easily implemented using the website type of access mode 32, but can also be adapted for other access modes 32, as well. In this way, if a consumer who accesses a particular listing 16 using a code 20 finds that they are not interested in the subject matter of that particular listing, the consumer can then browse other listings 16 using the system 10; this suggests that in response to receiving code 20 (further including in response to receiving the code) from consumer’s request along with the GPS data location of the interested ad (at the location) from the consumer’s handheld device, the resulting filtered listing (based on information received from the service facility) that the consumer access can include search capabilities (representing a third task) suggestive of an interactive query box (displaying a third interactive element on the screen) commonly used to search Ebay.TM listings or on-line classified for searching terms or keywords input by the user (and executing the third task in response to activation of the third interactive element by the user) wherein the interactive query box (the third interactive element) typically appear near the resulting listing to search terms or keywords within the resulting listing  (being proximate to the first or second interactive element on the screen) as is commonly used to search Ebay.TM listings or on-line classified).  

Regarding claims 8 and 11-13, claims 8 and 11-13 are electronic device claims that are substantially the same as the method of claims 1 and 4-6, respectively.  Thus, claims 8 and 11-13 are rejected for the same reasons as claims 1 and 4-6.  In addition, Boggan teaches an electronic device comprising: a processor (9:62-65 FIG. 8 electronic device 800 (an electronic device) may include one or more processor 802 (comprising a processor)), and a memory module coupled to the processor (10:17-19 The memory 804 (and a memory module) may be used to store any number of functional components that are executable on the processor 802 (coupled to the processor)), the processor operable when executing certain instructions to (9:62-65 FIG. 8 illustrates an example electronic device 800 that may implement the techniques described herein.  As illustrated, the electronic device 800 may include one or more processor 802 and memory 804, 10:17-19 The memory 804 may be used to store any number of functional components that are executable on the processor 802; thus the processor 802 executing functional components store in memory implements the techniques described (the processor operable when executing certain instructions to)).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BASHARDOOST in view of Boggan, as applied in the rejections of claims 1 and 8, and further in view of Postrel, US 2003/0216960 A1.

Regarding dependent claim 7, BASHARDOOST, in view of Ramer, teach all the elements of claim 1.
BASHARDOOST and Ramer do not expressly teach further including in response to receiving another code from the user at the first location, displaying a forth interactive element representing a fourth task on the screen based on information received from the service facility, and executing the fourth task in response to activation of the fourth interactive element by the user.  
However, Postrel teaches further including in response to receiving another code from user at first location ([0031] The processor will then refer to the various databases shown in FIG. 2; the advertisement database 28, the user database 30, the incentive database 32 previously described, and/or the establishment directory 34. The processor will serve a main menu, which will give the user various options, e.g. "Press 1 for local restaurants, press 2 for local hotels, etc. The user responds by pressing the desired key, for example the "1" key for restaurants, and the processor will interpret the request and obtain a list of the restaurants closest to his location as indicated by the GPS location data 22. The processor will query the establishment directory and/or the incentive database 32 for this information, and then obtain the closest match or matches for transmission back to the caller, [0039] Access may be made to a main menu by pressing #22, or by providing a preconfigured access code or listing of codes, the users can access such information in the same manner regardless of their location. Thus, for example, a user would know that no matter where he may be, he can get a list of local restaurants by pressing #222, a list of local business centers by pressing #223, a list of local hotels by pressing #224, and the like, thus bypassing the first part of the main menu; this suggests that at his location can first press #22 to get the main menu and subsequently press #224 to get a listing of hotels (further including in response to receiving another code from user at first location)), displaying an interactive element representing a task on the screen based on information received from the service facility, and executing the task in response to activation of the interactive element by the user ([0033] In the case of a more sophisticated remote device such as the handheld PDA 44 with GPS module 54 in FIG. 3, the incentive record would be displayed on the touchscreen 48 for viewing by the user. As shown in FIG. 3, this display may include various information as well as options, such as checkboxes 50 to select the desired meal type, e.g. breakfast, lunch or dinner (displaying an interactive element representing a task on the screen). The user would then indicate his response by pressing the screen accordingly, and that information would cue up additional information to be displayed on the screen such as specific meal choices (and executing the task in response to activation of the interactive element by the user), [0035] the incentive data may be transmitted by the information server 16 to the merchant computer 5 at the time it is sent to (based on information received from service facility) and/or accepted by the user so that the data resides at the merchant computer 5 and the transaction process is expedited when the user arrives at the merchant location).
	Because BASHARDOOST, in view of Ramer, and Postrel address the same issue of receiving code from a user at a location, displaying an interactive interface and responding to user interactions of the interactive interface, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of further including in response to receiving another code from user at first location, displaying an interactive element representing a task on the screen based on information received from the service facility, and executing the task in response to activation of the interactive element by the user as suggested by Postrel into BASHARDOOST and Ramer’s method, with a reasonable expectation of success, such that BASHARDOOST and Ramer’s filtered listing displayed can display a particular filtered menu such as of local restaurants based on another code received by the user which then displays interactive menu options to be completed by the user based on data from a merchant computer that a user can fill out and send to the merchant’s computer as suggested by Postrel to teach further including in response to receiving another code from the user at the first location, displaying a forth interactive element representing a fourth task on the screen based on information received from the service facility, and executing the fourth task in response to activation of the fourth interactive element by the user.  This modification would have been motivated by the desire to provide the user with preconfigured number that can be dialed to obtain the same type of information based on the numbered dialed and to provide cellular operators with the ability to provide advertising and other types of geocentric or location-specific information and obtain additional, incremental revenue from sponsors based on a customer response event such as consummation of a sale, a direct product/service inquiry, or other customer/merchant interaction, that originates with an advertisement or incentive provided by the cellular operator (Postrel [0006]).

Regarding dependent claim 14, claim 14 is a device claim that is substantially the same as the method of claim 7.  Thus, claim 14 is rejected for the same reasons as claim 7.

Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BASHARDOOST, in view of Soto Matamala et al. (hereinafter SotoMatamala), US 2013/0339345 A1.

Regarding independent claim 15, BASHARDOOST teaches a method performed for using a code ([0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods; this suggests a method for providing listings associated with code 20 (a method performed for using a code)), the code corresponding to a first task at a location ([0032] Once the advertiser has placed a listing 16 on the system 10 and has its associated code 20, the advertiser preferably includes the code 20 and the access mode 32 in other types of advertising promoting the good 18. For instance, physical signs using the graphic 30 in FIG. 3 may be placed at the location of the good 18, such as on or in the automobile 18; thus – code 20 corresponds an access mode 32 (the code corresponding to a first task) wherein the code 20 is placed at a location of the good (at a location)), the method comprising: 1) receiving the code from a user at the location via an electronic device, the code presented in public ([0032] Once the advertiser has placed a listing 16 on the system 10 and has its associated code 20, the advertiser preferably includes the code 20 and the access mode 32 in other types of advertising promoting the good 18. For instance, physical signs using the graphic 30 in FIG. 3 may be placed at the location of the good 18, such as on or in the automobile 18. The code 20 and access mode 32 can be included…in other internet ads, [0033] A consumer who has observed the ad 30 and is interested in obtaining additional information about the good 18 related to the ad 30, can then access the listing 16 corresponding to the code 20 through the system 10. First, the consumer uses the particular access mode 32 related to the code 20 of interest. For instance, for a website based access mode 32, the consumer accesses a website which is in operable communication with the system 10, [0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer which can be used to determine which of the multiple listings are more relevant to the consumer.  Such data…can be data that is inherently found in a consumer’s request…GPS data sent from cellular phones and other handheld devices; this suggests the user observing an ad 30 of interest placed at location of the good with the code 20 displayed (the code presented in public) wherein the user is interested in obtaining additional information would send a request entering code 20 (the method further comprising receiving the code from a user) through a website access via the user’s handheld device (via an electronic device) such that the user’s handheld device will provide GPS data of the user’s location to be used to filter the returned results that are more relevant to the user at the location of the ad 30 (at the location) of interest); 2) transmitting the code to a service facility ([0034] The consumer then transmits a request for a listing of interest to the system 10 wherein the request includes the code 20.  The system 10 receives the request and the code and then transmits back to the consumer the listing(s) 16 associated with the code 20; thus – consumer transmits a request with the code 20 (transmitting the code) to system 10 (to a service facility) for obtaining a listing); 3) in response to receiving the code at the location, displaying a first interactive element representing a first task and a second interactive element representing a second task on a screen of the electronic device based on information received from the service facility, and executing the first task in response to activation of the first interactive element by the user; and 4) in response to activation of the second interactive element by the user, executing the second task ([0033] A consumer who has observed the ad 30 and is interested in obtaining additional information about the good 18 related to the ad 30, can then access the listing 16 corresponding to the code 20 through the system 10.  First, the consumer uses the particular access mode 32 related to the code 20 of interest.  For instance, for a website based access mode 32, the consumer accesses a website which is in operation communication with the system 10, [0034] The consumer then transmits a request for a listing of interest to the system 10 wherein the request includes the code 20.  The system 10 receives the request and the code and then transmits back to the consumer the listing(s) 16 associated with the code 20.  The system 10 preferably transmits the listings back to the consumer over the same access mode 32, [0035] for a code 20 which has more than one listing associated with it, the system may transmit to the consumer…a list of each of the listings, associated with the particular code 20, [0036] The consumer can then select one or more listing from the list and the system receives the selection and transmits the selected listings to the consumer, [0037] The system 10 may also be configured to automatically filter multiple listing associated with the same code 20 using various data and methods.  In one method, the system receives data from the consumer which can be used to determine which of the multiple listings are more relevant to the consumer.  Such data can data that is inherently found in a consumer’s request…GPS data sent from cellular phones and other handheld devices; this suggests in response to the system 10 receiving code 20 (in response to receiving the code) from a consumer handheld sending GPS data of a location displaying ad 30 (at the location) that allows the system 10 to provide filtered relevant multiple listings (based on information received from the service facility) displayed on a website accessed by the consumer handheld device (on a screen of the electronic device) wherein the resulting website includes a list of selectable multiple listings (displaying a first interactive element representing a first task and a second interactive element representing a second task) wherein the consumer selects one listing from the list and the system receives the selection (in response to activation of the first interactive element by the user) to display selected listing (and executing the first task) and a consumer can display details of another listing (executing the second task) in response to the selection (and in response to activation) of another of the selectable multiple listings displayed (of the second interactive element by the user)).
	BASHARDOOST does not expressly teach wherein the second task is related to a task that is performed by more users at the location than other tasks.
However, SotoMatamala teaches an interactive element representing a task displayed on the screen of an electronic device based on content provided over a network, wherein the task is related to a task that is performed by more users at the location than other tasks ([0017] App usage data, for example uses or downloads of an app, can be tagged with location and/or time information and crowd-sourced from a plurality of mobile devices. A localized app recommendation engine may identify apps that are statistically relevant to particular locations (e.g., locations where the apps have "hotspots" for usage and are more relevant to the particular location than "peer" apps), FIG. 4 [0066] User 410 is positioned within two areas identified as hotspot 440 for Local App A and hotpot 450 for Local App B. User 410 can be associated with mobile device 420. For example, user 410 could be carrying mobile device 420. A location module of mobile device 420 can determine the current location of mobile device 420. An app recommendation module on mobile device 420, or in operative communication with mobile device 420, can determine whether the current location of mobile device 420 corresponds to one or more hotspots for particular apps, [0067] In some embodiments, a notification can be provided on a display 421 of mobile device 420. Display 421 can include a user interface that displays any suitable information. A notification is illustrated on display 421. For example, the display could include information explaining the reason for the notification and/or relevance of the apps recommended in the notification (422). In some embodiments, a graphical element (e.g., an icon) corresponding to the identified app can be displayed (e.g., 423, 424, and the like). In some embodiments, apps identified as locally relevant (i.e., recommended apps) can be downloaded by selecting the graphical element (e.g., 423 or 424), [0068] User 410 is not within a hotspot 460 for Local App C. Therefore, in some embodiments, Local App C may be filtered out of the local app recommendations provided on mobile device 420. For example, Local App C may receive a low relevance ranking or the like; this suggests that graphical elements of Local App A or Local App B selectable for downloading (an interactive element representing a task) are displayed on the display 421 of mobile device 420 (displayed on the screen of an electronic device) wherein Local App A or Local App B is an downloadable app (wherein the task) that crowd-sourced from a plurality of mobile devices and recommended by an app recommendation module operatively communicating with mobile device as relevant (based on content provided over a network) to be displayed as “These apps are used a lot at your current location” as shown in FIG. 4 (is related to a task that is performed by more users at the location) versus other apps that have been filtered out such as App C (than other tasks) that are lower relevance ranked).
Because BASHARDOOST and SotoMatamala address the issue of displaying interactive elements on a user’s device based on content provided for over a network, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an interactive element representing a task displayed on the screen of an electronic device based on content provided over a network, wherein the task is related to a task that is performed by more users at the location than other tasks, as suggested by SotoMatamala, into BASHARDOOST’s method, with a reasonable expectation of success, such that BASHARDOOST’s displayed multiple interactive listings, responsive to user’s entry of a code to a website, contain at least a second listing displayed based on the second listing being recommend by a recommendation module as a selectable download that is used a lot by other user of mobile devices at the current location to teach than other listings that have been filtered out as lower relevance 3) in response to receiving the code at the first location, displaying an first interactive element representing a first task and a second interactive element representing a second task on a screen of the electronic device based on information received from the service facility, and executing the first task in response to activation of the first interactive element by the user, wherein the second task is a task related to a task that is performed by more users at the location than other tasks.  This modification would have been motivated by the desire to address the difficulty for users to find the most useful apps given the large number of apps available (SotoMatamala [0003-0004]).

Regarding dependent claim 18, BASHARDOOST, in view SotoMatamala, teach the method according to claim 15 wherein the first task and the second task are determined by a first business and a second business at the location, respectively (see SotoMatamala [0088] FIG. 6B the same mobile device 600 with a modified user interface 611 after a recommendation has been triggered…user interface 611 visually distinguishes applications that are locally relevant to a particular location…Parking app icon 631 and Fisherman’s Wharf app 641 are visually distinguished; this suggests the selectable Parking app and the Fisherman’s Wharf app are determined by a business associated with the Parking app and a business associated with the Fisherman’s Wharf app at the particular location, respectively).  

Regarding dependent claim 19, BASHARDOOST, in view SotoMatamala, teach the method according to claim 15 wherein the code includes a numerical number, a letter, a mark, or a sign (see BASHARDOOST [0024] the alphanumeric codes 20 (wherein the code) according to the present invention are relatively short, easy to remember alphanumeric strings (includes a numerical number, a letter, a mark, or a sign).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over BASHARDOOST in view of SotoMatamala, as applied in the rejection of claim 15, and further in view of Postrel.

Regarding dependent claim 20, BASHARDOOST, in view SotoMatamala, teach all the elements of claim 15.
BASHARDOOST and SotoMatamala do not expressly teach further including in response to receiving another code from the user at the location, displaying a third interactive element representing a third task on the screen based on information received from the service facility, and executing the third task in response to activation of the third interactive element by the user. 7  
However, Postrel teaches further including in response to receiving another code from user at a location ([0031] The processor will then refer to the various databases shown in FIG. 2; the advertisement database 28, the user database 30, the incentive database 32 previously described, and/or the establishment directory 34. The processor will serve a main menu, which will give the user various options, e.g. "Press 1 for local restaurants, press 2 for local hotels, etc. The user responds by pressing the desired key, for example the "1" key for restaurants, and the processor will interpret the request and obtain a list of the restaurants closest to his location as indicated by the GPS location data 22. The processor will query the establishment directory and/or the incentive database 32 for this information, and then obtain the closest match or matches for transmission back to the caller, [0039] Access may be made to a main menu by pressing #22, or by providing a preconfigured access code or listing of codes, the users can access such information in the same manner regardless of their location. Thus, for example, a user would know that no matter where he may be, he can get a list of local restaurants by pressing #222, a list of local business centers by pressing #223, a list of local hotels by pressing #224, and the like, thus bypassing the first part of the main menu; this suggests that at his location can first press #22 to get the main menu and subsequently press #224 to get a listing of hotels (further including in response to receiving another code from user at a location)), displaying an interactive element representing a task on the screen based on information received from the service facility, and executing the task in response to activation of the interactive element by the user ([0033] In the case of a more sophisticated remote device such as the handheld PDA 44 with GPS module 54 in FIG. 3, the incentive record would be displayed on the touchscreen 48 for viewing by the user. As shown in FIG. 3, this display may include various information as well as options, such as checkboxes 50 to select the desired meal type, e.g. breakfast, lunch or dinner (displaying an interactive element representing a task on the screen). The user would then indicate his response by pressing the screen accordingly, and that information would cue up additional information to be displayed on the screen such as specific meal choices (and executing the task in response to activation of the interactive element by the user), [0035] the incentive data may be transmitted by the information server 16 to the merchant computer 5 at the time it is sent to (based on information received from service facility) and/or accepted by the user so that the data resides at the merchant computer 5 and the transaction process is expedited when the user arrives at the merchant location).
	Because BASHARDOOST, in view of SotoMatamala, and Postrel address the issue of receiving code from a user at a location, displaying an interactive interface and responding to user interactions of the interactive interface, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of further including in response to receiving another code from user at a location, displaying an interactive element representing a task on the screen based on information received from the service facility, and executing the task in response to activation of the interactive element by the user as suggested by Postrel into BASHARDOOST and SotoMatamala’s method, with a reasonable expectation of success, such that BASHARDOOST and SotoMatamala’s filtered listing displayed can display a particular filtered menu such as of local restaurants based on another code received from the user at the current location which then displays interactive menu options to be completed by the user based on data from a merchant computer that a user can fill out and send to the merchant’s computer as suggested by Postrel to teach further including in response to receiving another code from the user at the location, displaying a third interactive element representing a third task on the screen based on information received from the service facility, and executing the third task in response to activation of the third interactive element by the user.  This modification would have been motivated by the desire to provide the user with preconfigured number that can be dialed to obtain the same type of information based on the numbered dialed and to provide cellular operators with the ability to provide advertising and other types of geocentric or location-specific information and obtain additional, incremental revenue from sponsors based on a customer response event such as consummation of a sale, a direct product/service inquiry, or other customer/merchant interaction, that originates with an advertisement or incentive provided by the cellular operator (Postrel [0006]).

Response to Arguments
Applicant’s amendments and remarks to the specifications are persuasive and consequently the objections to the specifications set forth in the Office Action dated 3/24/2022 are withdrawn.
	
Applicant’s amendments and remarks to claims 7, 9-14 are persuasive and consequently the claim objections to said claims set forth in the Office Action dated 3/24/2022 are withdrawn.

Applicant’s amendments to claims 1, 8 and 15 and remarks traversing the nonstatutory double patenting rejections are persuasive and consequently the nonstatutory double patenting rejections set forth in the Office Action dated 6/24/2022 are withdrawn.

Applicant’s remarks filed 6/24/2022 traversing the 35 U.S.C. 103 rejections for claims 1, 4-8, 11-15 and 18-20 have been fully considered but are moot in view of the new grounds of rejections.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mehta et al., US 2011/0320307 A1 (Dec. 29, 2011) (ABSTRACT Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for recommending content based on context such as location. In one aspect, a method includes receiving data that references a location of a mobile device, selecting, from among multiple, different applications that are available in an online application marketplace, one or more of the applications that are relevant to the location, and providing, by a recommendation server, a recommendation to the mobile device, where the recommendation identifies the one or more applications as applications that the user is likely to be interested in purchasing or downloading).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                              

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143